DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
	Status of Claims
2.	Claims 1-11, 13-20 and 43 are pending.
	Claims 1, 11 and 15 have been amended.
	Claim 43 is a new added claim. 
Claims 12 and 21-42 have been canceled.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-20 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Soderbergh (USPPGPub N 20190273972, referred to as Soderbergh), in view of Christie (USPN 10521188, referred to as Christie), and further in view of Madison (USPPGPubN 20190149885, referred to as Madison).
Regarding claims 1 and 15:
A method comprising: 
Soderbergh teaches causing to be displayed a current segment of a media content on a display screen, (Soderbergh, frame 900c, 900d and 900h are current frames displayed on the screen, [0183], Figs. 9C, 9D, 9G, 9H and 9L); 
Soderbergh teaches identifying, using processing circuitry, a plurality of subsequent segments in a remaining runtime of the media content based on one or more preferences of a profile, (Soderbergh, a processor of a media content consumer device and, or a server computer system at check a time flag, time stamp or temporal coordinate of a current frame of the narrative segment currently being presented to a determination that the end of the narrative presentation has not been reached, the at least one component (e.g., processor) of the system returns control to 704, [0175] wherein the narrative prompt overlay(s) may be presented with, or otherwise include an indication of a progress (e.g., time remaining until end of the currently presented narrative segment, time remaining for choice, [0169]); 
in the remaining runtime of the media content, respectively, wherein each respective subsequent segment of the plurality of subsequent segments corresponds to a different position in the remaining runtime of the media content than each other segment of the plurality of subsequent segments. However, Madison teaches a plurality of thumbnails 100, where each of the thumbnails 100 is associated with a time position, [0033]-[0035] and each thumbnail has different position in respect to the runtime wherein the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], [0040], Figs. 2-4.
Soderbergh teaches automatically causing, using the processing circuitry, to be displayed in the sequential order at the conclusion of the current segment, (Soderbergh, the selection of the narrative segment 202 to present to the media content consumer 130 at a point 206 (e.g., segment decision point) may occur automatically from the perspective of the media content consumer 130 such that the selected narrative segment 202 may be incorporated seamlessly into the narrative presentation 164, [0062], [0068]). Soderbergh does not specifically teach to be displayed each of the 
33, C 4: 6-38. Madison teaches the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], Figs. 2-4. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Christie with the teaching of displaying each of the plurality of subsequent segments in the sequential order into the invention of Soderbergh and Madison for visually showing each season and episodes in the running video.
Regarding claims 2 and 16:
Soderbergh teaches the method of claim 1, further comprising receiving a request to rearrange the sequential order to generate a rearranged sequential order, wherein automatically causing to be displayed the plurality of subsequent segments in the sequential order at the conclusion of the current segment comprises causing to be displayed the plurality of subsequent segments in the rearranged sequential order at the conclusion of the current segment, (Soderbergh, the production or editing teams to define a framework of order or choices and/or conditions maintains the artistic integrity of the narrative presentation 164 while promoting 
Regarding claims 3 and 17:
Soderbergh teaches the method of claim 1, wherein the one or more preferences are based on historical media content consumption associated with the profile, (Soderbergh, the system may select the particular narrative segment from the set of narrative segments (i.e., set of alternative narrative segments), the set of narrative segments associated with the selected path direction or path direction decision point, based upon information related to the media content consumer 130. Such information may include, for example, demographic information about the media content consumer 130, previous browsing history by the media content consumer 130, [0062]).
Regarding claims 4 and 18:
Soderbergh teaches the method of claim 1, further comprising determining a number of the plurality of identifiers to be displayed on the display screen based on a screen size of the display screen, (Soderbergh, determine a size and location of a window in which the segment is to be presented, relative to an overall size of a display or screen of a content 
Regarding claims 5 and 19:
Soderbergh teaches the method of claim 1, wherein the plurality of identifiers to be displayed on the display screen is based on metadata associated with the media content, (Soderbergh, a processor of a media content consumer device and, or a server computer system may query information or metadata associated with a current narrative segment to determine whether there is one or more point during the current narrative segment at which a decision can be made as to which of two or more path directions are to be taken through the narrative presentation, [0130], Fig. 7/item 708).
Regarding claims 6 and 20:
Soderbergh teaches the method of claim 1, further comprising determining a number of the plurality of identifiers to be displayed on the display screen based on a zoom factor of the display screen, (Soderbergh, 
determine a location at which to present the narrative prompt(s) in terms of the overall display or screen based on the size and location of the window in which the segment is to be presented and a location that is local to the frame of the narrative segment, [0131], the first frame 904d of the subsequent narrative segment is animated to sequentially expand from a size of the corresponding narrative prompt 902e to occupy a larger area, for 
Regarding claim 7:
Soderbergh teaches the method of claim 1, further comprising determining a number of the plurality of identifiers to be displayed on the display screen based on the remaining runtime of the media content, (Soderbergh, the narrative prompt overlay(s) may be presented with, or otherwise include an indication of a progress (e.g., time remaining until end of the currently presented narrative segment, time remaining for choice), [0107], [0137], [0169], Fig. 7/item 730).
Regarding claims 8 and 9:
Soderbergh teaches the method of claim 1, wherein the subsequent segments have rankings, respectively, and further wherein the sequential order of the subsequent segments to be displayed is based on the rankings corresponding to the subsequent segments, (Soderbergh, the determination may be based upon the narrative segment 202 with selection parameter values having the most exact matches or strongest correlation to the collected information associated with the media content consumer 130 and based on the narrative segment 202 with selection parameter values having a highest or lowest weighted score when compared to the collected , information associated with the media content consumer 130, [0114], Fig. 5/ item 510).
Regarding claim 10:
Soderbergh teaches the method of claim 8, wherein the rankings of the subsequent segments are determined based on a trained machine learning model, (Soderbergh, the system may employ various artificial intelligence or machine learning techniques to infer or discern such patterns, for example using collected information as a training population, [0069], [0178], [0179]).
Regarding claim 11:
Soderbergh teaches the method of claim 1, wherein the plurality of identifiers is caused to be displayed on an overlay section of the display screen, wherein the overlay section is smaller in size than a size of the display screen, (Soderbergh, Figs. 9C, 9D, 9G, 9H and 9L), and the method further comprises: determining a display screen location for the overlay section based on image frames of the current segment of the media content displayed on the display screen, (Madison, a plurality of thumbnails 100, where each of the thumbnails 100 is associated with a time position, [0033]-[0035] and each thumbnail has different position in respect to the runtime wherein the currently selected thumbnail (thumbnail 100C) is associated with a time position that is 5 minutes and 30 seconds into the video (5:30) with 54 minutes and 30 seconds remaining in the video (−54:30), [0036], [0040], Figs. 2-4).
Regarding claim 12:

Regarding claims 13 and 14:
Soderbergh teaches the method of claim 1, wherein the remaining runtime of the media content is above a threshold period of time, (Soderbergh, the narrative prompt overlay(s) may be presented with, or otherwise include an indication of a progress (e.g., time remaining until end of the currently presented narrative segment, time remaining for choice), [0137], [0169], Fig. 7/item 718, Fig. 8B/item 850 wherein the playback time must be more than time to present show narrative).
Regarding claim 43:
Soderbergh in view of Madison the method of claim 1, wherein each of the current segment of the media content, and the plurality of subsequent segments in the remaining runtime of the media content, is within a single movie or is within a single episode of an episodic series, (Madison, the navigation bar 140 conveys the time position associated with the currently selected thumbnail in terms of the elapsed time from the beginning of the 
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        March 1, 2022